Citation Nr: 1449652	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbosacral spine. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to February 1981 January 1975 to August 1975 and on inactive duty for training from January 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In July 2011, the Board issued a decision which denied an increased rating for lumbosacral spine DDD and remanded the issue of a TDIU rating for further development.  As such, the TDIU claim remained in appellate status, but the July 2011 Board decision was final as to the lumbosacral spine claim.  

It appears subsequent to the Board decision that the RO misconstrued the action requested in the July 2011 Board decision, and, in essence, sua sponte reinitiated the increased rating issue and adjudicated the issue in the October 2011 rating decision.  As the Veteran has perfected an appeal as to the October 2011 rating decision, which denied an increased rating, the Board will accept and address whether the Veteran is entitled to an increased rating in excess of 20 percent for his lumbosacral spine DDD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the RO took jurisdiction of the claim seeking an increased rating for lumbosacral spine DDD, it failed to develop such claim.  Specifically, although the Veteran was afforded a VA general medical examination in September 2011 to address the claim for a TDIU rating, the Board finds this examination inadequate to address the rating assigned his lumbosacral spine DDD.  The examination failed to properly address the Veteran's range of motion (i.e., repetitive testing was not conducted) and did not address whether the Veteran experienced incapacitating episodes (as required for rating intervertebral disc syndrome).  The last VA spine examination was developed in November 2009, approximately 5 years ago.  A contemporaneous medical examination is necessary to properly rate the lumbosacral disability.  

Regarding the claim seeking a TDIU rating, that matter is inextricably intertwined with the claim being remanded; hence, consideration of that matter must be deferred pending resolution of such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Furthermore, a review of the record found that the most recent VA treatment records in evidence are dated in April 2012.  Updated records of all VA treatment are pertinent (and perhaps critical) evidence in this matter; are constructively of record; and must be secured.

Accordingly, the case is REMANDED for the following action:

1. Associate with the paper or virtual record updated records of all VA treatment the Veteran has received for his lumbosacral spine disability since April 2012.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his lumbosacral spine disability and to provide an opinion as to the impact of his disability on his employability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the record and readjudicate the claim, to include consideration of a TDIU rating.  If any claim remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

